Citation Nr: 0912068	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a lung disability, 
including as a result of herbicide exposure.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for hiatal hernia.

6.  Entitlement to service connection for arthritis of the 
spine.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss from August 25, 2004. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to 
November 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2005, and May, July and November 
2006 rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating. Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the hearing loss 
issue on appeal as a claim for a higher evaluation of an 
original award.  Analysis of this issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection--in this case, August 25, 
2004.

(Consideration of the appellant's claim for service 
connection for PTSD and a right ankle disability is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not have sleep apnea that is related to 
his military service.

2.  The Veteran does not have a lung disability that is 
related to his military service.

3.  The Veteran does not have a hiatal hernia that is related 
to his military service.

4.  The Veteran does not have arthritis of the spine that is 
related to his military service.

5.  The Veteran does not have hypertension that is related to 
his military service.

6.  The Veteran's hearing acuity is manifested by no worse 
than level I hearing in the right ear, and level I hearing in 
the left ear.


CONCLUSIONS OF LAW

1.  The Veteran does not have sleep apnea that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  The Veteran does not have a lung disability that is the 
result of disease or injury incurred in or aggravated during 
active military service; nor may a lung disability be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).

3.  The Veteran does not have a hiatal hernia that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  The Veteran does not have arthritis of the spine that is 
the result of disease or injury incurred in or aggravated by 
active military service; nor may arthritis of the spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

5.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service; nor may hypertension be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2008).

6.  The criteria for a compensable rating for the Veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2004, January 2005, February 2006, March 2006, 
September 2006, and May 2008.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to service connection, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding the Veteran's claim for an initial compensable 
evaluation for his hearing loss, the Board has considered the 
Court's recent holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), concerning increased compensation claims and 
38 U.S.C. § 5103(a) notice requirements.  The Board notes 
that a claim for increased rating and a claim for a higher 
initial rating are similar in that the Veteran seeks a higher 
evaluation for a service-connected disability.  The Court, 
however, did not hold in Vazquez-Flores that the VCAA notice 
requirements set forth in that decision applied to initial 
rating claims such as the one now before the Board.  

In this regard, for example, if a Veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the Veteran's claim for a higher initial rating for 
service-connected bilateral hearing loss would appear to fall 
squarely within the fact pattern above.  Thus, no additional 
VCAA notice was required with respect to this issue on 
appeal.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
VA and private records, and provided examinations in 
furtherance of his claim for an initial compensable 
evaluation for his bilateral hearing loss.  As to whether 
further action should have been undertaken by way of 
obtaining a medical opinion on the question of whether the 
Veteran's sleep apnea, lung disability, hiatal hernia, 
arthritis of the spine, or hypertension was related to 
service, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 
(2003) (Board under no obligation to obtain a medical opinion 
when there is no competent evidence that the Veteran's 
disability or symptoms were service related).   In this case, 
as will be explained in detail below, there is no indication, 
except by way of unsupported allegation, that the Veteran's 
sleep apnea, lung disability, hiatal hernia, arthritis of the 
spine, or hypertension may be associated with his military 
service.  Specifically, the record does not include 
information indicating that there was an event, injury, or 
disease in service that might have resulted in these current 
disabilities or indicating the precursors or symptoms of the 
Veteran's current disabilities.  Consequently, given the 
standard of the regulation, the Board finds that there is 
sufficient medical evidence in the record for the Board to 
make a decision on the claim, and that medical nexus opinions 
are not required in order to fulfill the duty to assist.

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service incurrence or aggravation is 
presumed if a chronic disability as defined by 38 C.F.R. 
§ 3.309(a) is manifested to a compensable degree within a 
year of the Veteran's separation from qualifying military 
service.  This includes arthritis and hypertension.  
38 C.F.R. § 3.307, 3.309.

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2007).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which  the Veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

The Veteran contends that his currently diagnosed sleep 
apnea, lung disability, hiatal hernia, arthritis of the 
spine, and hypertension are related to his time spent in 
Vietnam while stationed at Camp Evans.  Regarding sleep 
apnea, the Veteran noted that he was subjected to multiple 
incoming rocket and mortar attacks, which led to sleep 
problems, and his currently diagnosed sleep apnea.  The 
Veteran also contends that the acid reflux he experienced 
while on active duty was a precursor of his currently 
diagnosed hiatal hernia.  In terms of hypertension, the 
Veteran acknowledged that he did not have elevated blood 
pressure readings while on active duty, but asserts that his 
currently diagnosed hypertension is related to military 
service.

In this case, there is evidence of currently diagnosed sleep 
apnea, lung disability (multiple tiny subpleural nodules), 
hiatal hernia, arthritis of the spine and hypertension.  
However, despite evidence of current disabilities, the 
service treatment records (STRs) do not document any 
complaints or treatment related to sleep problems, a lung 
disability, hiatal hernia, hypertension, or spine related 
problems, and the first documented post-service medical 
evidence for these disabilities all show a significant time 
lapse between service and the first indication of the 
specific disability, which the Board finds demonstrates a 
lack of continuity of symptomatology since discharge in 
November 1970, and weighs against the claim.  Specifically, 
the first post-service entry diagnosing the Veteran with 
hypertension was not until an April 2002 entry by J.B., M.D., 
and the first and only post-service indication of lung 
problems is a July 2006 chest x-ray conducted at the 
diagnostic center of the Mary Black Health System, which 
noted multiple tiny subpleural nodules seen in both lungs, 
the largest being 4 mm.  

Regarding his hiatal hernia, the first post-service 
indication of this disability is found in records from S.B., 
M.D. dated from March 1996 through October 2004, which 
contain a July 2000 entry noting a history of a hiatal hernia 
with reflux, and the record also contains an August 2003 
entry where Dr. B. noted that she found no evidence of a 
hernia.  Records from the Mary Black Health system dated from 
April 2002 through October 2003, contain an April 2002 entry 
noting that the Veteran had a hiatal hernia, and some reflux 
problems but stated that for the most part they were 
reasonable and well controlled.  Regarding the Veteran's 
arthritis of the spine, the first post-service diagnosis in 
the record related to the back is not until October 2004, 
when an entry in the Columbia VAMC outpatient treatment 
records noted that the Veteran continued to suffer from back 
pain due to his osteoarthritis; and an MRI of the lumbar 
spine conducted in October 2007 resulted in an impression of 
degenerative changes, mild spinal stenosis, and disc 
protrusion.  The first post-service diagnosis of sleep apnea 
was not until a sleep study was conducted in July 2006, which 
resulted in an impression of elevated respiratory disturbance 
index during the baseline period suggestive of severe 
obstructive sleep apnea.

The Board finds that the lengthy period after military 
service without documented treatment for any of the above-
noted disabilities, (specifically, until 2006 for the 
Veteran's sleep apnea, and lung disability, 2000 for a hiatal 
hernia; 2004 for arthritis of the spine, and 2002 for the 
Veteran's hypertension is evidence that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (it is proper to consider the Veteran's 
entire medical history, including a lengthy period of absence 
of complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ("negative evidence" could be considered in 
weighing the evidence).  Further, the record does not contain 
any medical opinion linking the Veteran's currently diagnosed 
sleep apnea, lung disability (multiple tiny subpleural 
nodules), hiatal hernia, arthritis of the spine, or 
hypertension to his military service.  As such, the Board 
finds that service connection on a direct basis for these 
disabilities is not warranted.

Finally, there has been no showing of arthritis of the spine 
or hypertension within a year of the Veteran's separation 
from service, see 38 C.F.R. §§ 3.307, 3.309, and therefore, 
service connection on a presumptive basis is not warranted 
for these disabilities.  

Lastly, regarding the Veteran's contention that his current 
lung disability (multiple tiny subpleural nodules) is the 
result of herbicide exposure, the Board notes that the record 
shows that the Veteran received the Vietnam service medal for 
his service in Vietnam (among other medals), and the 
Veteran's personnel records reveal that he served in Vietnam 
from October 1969 through November 1970.  Therefore, exposure 
to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  
Nevertheless, the only lung disability noted in the record is 
multiple tiny subpleural nodules, which is not a disease 
noted under 38 C.F.R. § 3.309 as a disease having a positive 
association with herbicide exposure.  Therefore, the 
Veteran's subpleural nodules may not be presumed to be the 
result of an in-service disease or injury.  Further, the 
record does not contain medical evidence linking the 
Veteran's multiple tiny subpleural nodules to herbicide 
exposure.

In view of the foregoing, the Board finds that service 
connection for sleep apnea, lung disability, hiatal hernia, 
arthritis of the spine and hypertension is not warranted on a 
direct basis, presumptive basis, or as a result of herbicide 
exposure.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims. 

Higher Initial Rating-Hearing loss

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. § 4.1 (2008).  Although the recorded history of a 
particular disability should be reviewed in order to make an 
accurate assessment under the applicable criteria, the  
regulations do not give past medical reports precedence over 
current findings.  Id. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008). 

As noted in the introduction above, the Court has indicated 
that a distinction must be made between a Veteran's 
dissatisfaction with original ratings and dissatisfaction 
with determinations on later filed claims for increased 
ratings.  Fenderson, supra.  Accordingly, the Board will 
evaluate the Veteran's hearing loss to determine if the 
evidence of record entitles him to a higher evaluation at any 
point since the initial award of service connection-August 
25, 2004.

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
Veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. 
§ 4.85(c).

The July 2006 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
35
35
LEFT
15
10
30
40
50

Puretone threshold averages were 27.5 decibels for the right 
ear, and 32.5 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 92 percent in the left ear.  At this 
examination, the Veteran reported that he had noticed a 
slight decrease in his hearing, and that the situation which 
caused him the greatest difficulty was when he had to be able 
to look at the person in order to be able to understand.

The June 2008 audiological evaluation reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
35
40
LEFT
10
10
25
35
45

Puretone threshold averages were 30 decibels for the right 
ear, and 28.75 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and of 92 percent in the left ear.  At this 
examination, the Veteran reported that he had problems 
understanding conversational speech.

To rate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Table VI.  Once the auditory 
acuity levels are determined, Table VII is then applied 
through use of the resulting auditory acuity level Roman 
numeral scores, which reveals the disability rating to be 
awarded.

Entering the examination results from the Veteran's July 2006 
examination into Table VI (abbreviated below from 38 C.F.R. § 
4.85) shows that the right ear is at level I and the left ear 
is at level I:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the examination results in July 2006, the Veteran's 
bilateral hearing loss was non-compensably (zero percent) 
disabling at that time:

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Entering the examination results from the Veteran's June 2008 
examination into Table VI (abbreviated below from 38 C.F.R. § 
4.85) shows that both ears are again at level I:

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering these results in Table VII, it can be seen that, 
based on the examination results in June 2008, the Veteran's 
bilateral hearing loss was non-compensably (zero percent) 
disabling:

Table - VII Percentage Evaluation
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











The Board has considered the provisions of 38 C.F.R. § 4.86, 
which allow for a higher evaluation when exceptional patterns 
of hearing loss are present.  However, because the evidence 
does not show exceptional patterns of hearing loss, a higher 
evaluation is not warranted.  38 C.F.R. § 4.86 (exceptional 
patterns are those where the puretone thresholds at each of 
the four evaluated frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, or where the puretone 
threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more).  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the benefit-of-the-doubt standard, when a veteran seeks 
benefits and the evidence is in relative equipoise regarding 
any issue material to the determination of a matter, the law 
dictates that the benefit of any doubt belongs to the 
Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  However, where, as 
here, the rating criteria are determined by a mechanical 
application of numeric designations assigned to audiometric 
examination results, which are not contradicted by the 
remaining record, the record does not raise a doubt.  In 
summary, the Veteran's hearing acuity has not worsened to the 
point that a compensable rating is warranted.  The 
preponderance of the evidence is against the claim.




ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a lung disability, 
including as a result of herbicide exposure, is denied.

Entitlement to service connection for hiatal hernia is 
denied.

Entitlement to service connection for arthritis of the spine 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss from August 25, 2004, is denied.


REMAND

Right Ankle Disability

The Veteran contends that his current right ankle disability 
is related to multiple sprains which he sustained while on 
active duty.  He noted that he was racing someone in his 
company when he was nudged by the soldier he was running 
against, at which point he fell and sprained his ankle.  The 
Veteran reported that he did not seek medical attention at 
the time, but instead wrapped his right ankle for about a 
week.  He stated that he sprained his ankle a couple more 
times while on active duty, and noted that since his 
separation from military service he has experienced symptoms 
of soreness and weakness in his ankle, and has also broken 
his ankle.  In sum, the Veteran argues that his right ankle 
was weakened by the bad sprains he sustained while on active 
duty, thereby contributing to, or causing his current right 
ankle disability.

Initially, the Board notes that the Veteran's STRs are 
completely absent of any diagnosis or treatment related to 
the right ankle, and his November 1970 discharge examination 
showed a normal clinical evaluation for the Veteran's lower 
extremities.  In terms of a current disability, and the first 
documented post-service evidence of a disability, records 
from Charlotte Orthopedic specialists dated from May 1995 
through June 1998  are the first indications in the record of 
a right ankle disability, with the 1995 entry by J.S., M.D., 
stating that the Veteran had a long and complicated history 
involving his right ankle, noting that he sustained an ankle 
fracture with apparent post-traumatic arthritis and 
ultimately underwent ankle arthrodesis in 1984.  Dr. S. noted 
that the Veteran did well for the first ten years or so, but 
for the last three to four years, he had experienced 
intermittent pain around the midfoot and hindfoot region.  
Dr. S. noted that the Veteran had a successful ankle fusion 
in the past, and that x-rays showed some mild degenerative 
changes of the talonavicular and the subtalar joint.  The 
examiner rendered a diagnosis of status post right ankle 
fusion with synovitis and possible subtalar arthritis.  

Records from Orthopedic Associates dated from March 1998 
through February 2004, contain a March 1998 entry noting that 
the Veteran had a crushing injury to his right ankle in 
August of 1972 while playing baseball, noting that it led to 
an ankle arthrodesis in 1984.  The examiner noted that x-rays 
did not show a lot of degenerative changes but he noted solid 
arthrodesis of the ankle with a single postero-anterior screw 
parallel to the ground, and noted that the ankle was solidly 
fused in a good position.  Additionally, records from the 
Columbia VAMC noted an initial right ankle injury/fracture in 
1972, and noted right ankle arthrodesis in 1984 after 
multiple surgeries to manage the pain and the injury.  In 
summary, records from the Columbia VAMC and private medical 
records, indicate that the Veteran's initial right ankle 
injury occurred in 1972, and that he has experienced 
difficulties with his right ankle since the injury.  

The Board notes that VA is required to obtain a medical 
opinion on the question of a possible relationship to 
military service if the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim, but contains:  1) competent evidence of 
diagnosed disability or symptoms of disability, 2) 
establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  See also  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 
Vet. App. 512, 517 (2004); Wells v. Principi, 326 F.3d 1381 
(2003) (Board under no obligation to obtain a medical opinion 
when there is no competent evidence that the Veteran's 
disability or symptoms were service related).

In this case, given the standard of the regulation, because 
the evidence of record indicates that the Veteran's current 
right ankle disability "may be associated" with his period 
of active duty military service, the Board finds that a 
medical nexus opinion is required in order to fulfill the 
duty to assist.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon.  Specifically, as noted above, during his October 
2008 Board hearing, the Veteran stated that he sprained his 
right ankle several times during active duty, and argued that 
his in-service right ankle sprains weakened his right ankle, 
contributing to or causing further right ankle injuries after 
his discharge.  Here, as noted above, the STRs do not 
document right ankle sprains, and the first documented 
evidence of an ankle disability is not until a 1995 record 
where the examiner rendered a diagnosis of status post right 
ankle fusion with synovitis and possible subtalar arthritis.  
Further, the evidence of record indicates that the Veteran's 
initial injury occurred in 1972, two years after discharge 
from active duty.  Despite this evidence, the Board finds 
that the Veteran is competent to report that he sprained his 
right ankle several times in service, and therefore, his 2008 
testimony, in addition to evidence of a current right ankle 
disability, is enough to suggest that the Veteran's currently 
diagnosed right ankle arthrodesis or any other current right 
ankle disability "may be associated" with service, 
especially in light of the Veteran's testimony of continued 
symptoms since service.  

PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the Veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the Veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f).  However, where VA determines that the 
Veteran did not engage in combat with the enemy, the 
Veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
Veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

In this case, the Veteran's stressor(s) must be independently 
verified because the record does not document combat service.  
Specifically, personnel records show that the Veteran was 
stationed in Vietnam from October 1969 through November 1970, 
and received the National Defense Service Medal, the Republic 
of Vietnam Campaign Medal with 60 device, the Vietnam Service 
Medal, and the Army Commendation medal; however, none of 
these medals denote combat participation per se.  Further, 
the Veteran's personnel records do not show that he was 
exposed to combat, but rather reveal that his military 
occupational specialty (MOS) was a radio relay and carrier 
operator (communications specialist) with Company B, 37th 
Signal Company, 63rd Signal Battalion.  This does not mean 
that the veteran did not experience the claimed stressors; it 
means that the stressors must be independently corroborated.

Initially, the Board notes that although the Veteran has been 
diagnosed with chronic severe PTSD by the February 2006 VA 
examiner, and outpatient treatment records prior to and since 
2006 also show a diagnosis of PTSD, none of these PTSD 
diagnoses was based on a specific verified stressor event.  
As such, there is no confirmed diagnosis of PTSD based on a 
verified stressor event.

The Veteran has reported several stressful experiences.  
First, he noted an incident where he was going to take a 
shower when he was stopped by another soldier and delayed by 
about 5 minutes, and stated that if he had not been delayed, 
he would have been killed because a rocket exploded in the 
area where he would have been showering.  Shortly thereafter, 
a rocket hit the human waste tank which was burning human 
waste with diesel fuel and the waste flew all over his body.  
See February 2006 VA PTSD examination.  Another incident he 
claimed involved a rocket and mortar explosion which took 
place at an air strip in October 1969 when the Veteran first 
arrived in Saigon.  The Veteran noted that he was loaded onto 
a bus upon arrival at the airstrip, and stated that the enemy 
began bombing the airstrip, at which point the driver pulled 
over so the soldiers could unload into a bunker.  See March 
2006, and September 2007 statements from the Veteran.  

Another stressor incident involved the Veteran witnessing a 
soldier (he did not remember the soldier's name) being beaten 
by sergeant P. because the sergeant suspected that the 
soldier had reported him for permitting other soldiers in the 
company to have sex with Vietnamese cleaning women.  The 
Veteran noted that the sergeant was tried by court martial, 
and he was required to testify against him.  The Veteran also 
noted an incident where a fellow soldier put a grenade under 
the hut of the E-8 who took over the company after sergeant 
P. was tried and lowered in rank.  Specifically, the Veteran 
noted that the E-8 was not well liked, and while he was 
sleeping, someone from the company placed a hand grenade 
under his hut which blew up, injuring the E-8.  The Veteran 
noted that his own hut was next to the E-8's hut, and felt 
that he would have been hit had he been in his bunk.  The 
Veteran reported that the incident involving the soldier 
getting beaten and the grenade incident both occurred 
sometime between February 1, 1970 and April 30, 1970.  The 
Veteran also reported an incident where he witnessed a 
helicopter land at Camp Evans with a big net hanging down 
under it carrying dead bodies.  See March 2006, and September 
2007 statements.

Lastly, the Veteran described an incident which occurred at 
Fort Bragg during basic training and involved the death of a 
soldier whose parachute did not open while he was jumping out 
of an airplane.  The Veteran noted that he did not hear the 
soldier yell but heard the sounds when he hit the ground.  
The Veteran stated that this happened in June 1969.

The record also contains lay statements from fellow soldiers 
who served with the Veteran at Camp Evans in Vietnam.  
Specifically, J.G. noted that he was stationed at Camp Evans 
from September 1969 to November 1970, and that the Veteran 
was present on the base when the Vietnamese shot five mortar 
rounds into the Aviation Battery, killing five soldiers in 
the Mess Hall.  R.L., a fellow soldier, noted that Camp Evans 
was subject to mortar/rocket and ground attacks on numerous 
occasions, and also noted that a helicopter with a net full 
of dead bodies landed at Camp Evans.  R.F., another fellow 
soldier, noted that he was walking with the Veteran to the 
shower when an incoming B40 rocket went overhead and struck 
the landing pad below them.  R.F. noted that he and the 
Veteran immediately started running and heard a second 
rocket, at which point they dove for cover behind a wall.  He 
stated that they immediately got up and ran as fast as they 
could, straight to the perimeter line.

In terms of verifying the Veteran's stressors, the RO 
attempted to verify the incident involving the soldier being 
beaten by sergeant P., in addition to a grenade being placed 
in the E-8's hut; however, the RO was unable to verify either 
of these in-service events.  Specifically, the RO contacted 
the National Personnel Records Center (NPRC) which noted that 
morning reports from January 1, 1970 through March 1, 1970 
were investigated for the 63rd signal battalion, 37th signal 
company, but no remarks were found regarding an injury of an 
E-8 due to a grenade being placed in his hut.  Additionally, 
the RO contacted CURR, and the Director of the Army Crimes 
Records Center in an attempt to corroborate the incident 
involving the soldier being beaten by the sergeant and/or the 
grenade incident; however, no records were located to confirm 
these incidents. 

In this case, despite the RO's attempt to verify two of the 
Veteran's stressor events (the grenade incident and the 
assault), the Board finds that a remand is warranted to seek 
further information from the Veteran regarding specific 
dates, times, places and people involved in his stressor 
events, so an attempt can be made to verify other stressor 
events described by the Veteran.  In particular, the Veteran 
should be asked to provide additional information, such as a 
two month date range for the rocket and mortar attack 
occurring at Camp Evans, in addition to the incident 
involving the helicopter carrying a net of dead bodies 
arriving at his base.  The RO should also seek to verify the 
alleged rocket and mortar explosion which the Veteran 
reported taking place at an air strip in October 1969 when he 
first arrived in Saigon, in addition to the June 1969 Fort 
Bragg incident where the Veteran witnessed (heard not saw) a 
parachutist fall to his death when his parachute failed to 
open.  The RO should attempt to verify the Fort Bragg 
incident, and the airstrip mortar attack by researching unit 
records because the Veteran indicated specific time periods 
during which his alleged stressful incidents occurred (June 
1969 and October 1969), thereby providing enough information 
to allow for effective research.  Further, the Board finds 
that a VA psychiatric examination is warranted for an opinion 
as to whether the Veteran currently experiences PTSD as a 
result of any specific in-service stressor incident.

Accordingly, the appellant's case is REMANDED to the Agency 
of Original Jurisdiction, (AOJ), for the following actions:

1.  The AOJ should ask the Veteran to 
identify names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his right ankle claim, in 
particular any records for the time 
period immediately following discharge-
1970 through 1995.  (As noted above, a 
1995 record shows that the Veteran 
sustained a right ankle injury in 1972; 
however, there are no records in the 
claims file for this time period).  With 
any necessary authorization from the 
Veteran, obtain and associate with the 
claims file any medical records 
identified by the Veteran that have not 
been secured previously.

2.  The Veteran should be afforded a VA 
joints examination, conducted by a 
physician with appropriate expertise to 
render a nexus opinion regarding the 
medical probability that any current 
right ankle disability is attributable to 
the Veteran's active military service.  
The physician should include an opinion 
as to whether it is at least as likely as 
not that any current right ankle 
disability is, even in part, attributable 
to military service.  The Veteran's 
testimony regarding in-service right 
ankle sprains, and continued symptoms 
since service, as well as the service 
records and 1995 entry noting an initial 
right ankle crushing injury in 1972 while 
playing baseball, should be taken into 
account when arriving at an opinion.

3.  The AOJ should contact the Veteran 
and request that he provide additional 
details regarding any specific claimed 
PTSD stressor incidents.  Dates, places, 
and units involved in any stressor event 
should be identified by the Veteran.  
Specifically, if possible, the Veteran 
should be asked to provide a two month 
date range, and expound on the details of 
the incidents he identified which 
occurred in Vietnam and involved mortars 
and rockets being fired at his base (Camp 
Evans), as well as in Saigon at the air 
strip.  The Veteran should also be asked 
to provide a two month date range for the 
incident where he witnessed a net of dead 
bodies landing at his location.  

4.  The AOJ should then take the steps 
necessary to attempt to corroborate the 
Veteran's in-service stressor(s).  
Specifically, the AOJ should contact the 
service department or other appropriate 
agency and ask for research of unit 
histories or other unit records, daily 
journals, operational reports, and 
casualty records for Company B, 37th 
Signal Company, 63rd Signal Battalion 
that might serve to independently verify 
the Veteran's alleged stressful 
experiences.  A records search should 
encompass the time period identified by 
the Veteran, and the RO should research 
the October 1969 incident occurring at 
the airstrip in Saigon, as well as the 
June 1969 parachute incident at Fort 
Bragg.  If the search for corroborating 
information leads to negative results, 
this should be documented in the claims 
file.

5.  The Veteran should be scheduled for 
psychological testing and psychiatric 
evaluation.  Psychological testing should 
be conducted with a view toward 
determining whether the Veteran in fact 
experiences PTSD.  An examiner should 
then be asked to review the record, 
including the results of psychological 
testing, examine the Veteran, and provide 
an opinion as to whether the Veteran has 
PTSD related to any in-service 
experience.  The specific stressor(s) 
relied on to make any such diagnosis must 
be identified.

6.  The AOJ should thereafter re-
adjudicate the claims remaining on 
appeal.  If any benefit sought is denied, 
a supplemental statement of the case 
should be provided to the Veteran and his 
representative.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified by 
the AOJ.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


